DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 15, 2021 has been entered. 

  Claims 2-3 and 5 were cancelled. Claims 1 and 4 were amended and remain pending in the application for examination.

In light of amendments, the rejection under 35 U.S.C. 112(b) was withdrawn.


Claim Rejections - 35 USC §103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over
Wong et al. in U.S. Publication No. 2013/0121167 A1, hereinafter referred to as Wong, in view of Smith in U.S. Publication No. 2004/0203441 A1, hereinafter referred to as Smith.

	
	Regarding claim 1, Wong discloses a terminal apparatus for communicating with a base station apparatus via a cell (user equipment {UE}, e.g., terminal apparatus, connected to macrocell NodeB, e.g., base station, via radio coverage area, e.g., cell,  elements 50, 20, and 30 in Fig.1), the terminal apparatus comprising:
	a transmitter configured to transmit a signal (transmission logic operable to transmit instruction, e.g., signal, para.32); 
	a receiver configured to receive the signal (reception logic operable to receive instruction, e.g., signal, para.49); 
(processor/ controller, para.187 and 140) by redirecting a first frequency to a second frequency or the second frequency to the first frequency in the cell (by changing primary frequency carrier F1, e.g., first frequency, to secondary frequency carrier F2, e.g., second frequency, or from secondary frequency to first frequency, para.127-138 or para.140-150), wherein:
	the second frequency is different from the first frequency (wherein F2 is different from F1, para.112-122);
	a timer is used for detecting radio link failure in the cell (timer T313 is used to declare radio link failure, [para.105 ] by counting number of consecutives CPHY-Out-of-Sync-IND primitives [para.103]);
	the timer starts based on receiving a number of consecutive out-of-sync indications (timer T313 is started based on counting  number of consecutives CPHY-Out-of-Sync-IND primitive, para.103), and 
	the timer is used in the case of redirecting the first frequency the second frequency or the second frequency to the first frequency (starts to monitor for possible radio link failure on new frequency carrier F3, after it stops timer T313, para.122 or para.138).
	Wong does not teach the timer being used is a single timer, which is common between and continuously used for the first frequency and the second frequency, and the single timer continues without being reset in the case of redirecting the first frequency to the second frequency, or the second frequency Smith’s disclosure as below.
	Smith, from the similar field of endeavor, teaches the timer being used is a single timer, which is common between the first frequency and the second frequency (using a timer in measuring quality of channels or frequencies, e.g., first and second frequencies, so as to determine whether RF link is failing, based on measuring synchronous error rate, [para.8, lines 1-3, para.19, and para.29] wherein channel can be switched for improved transmission, para.21), and is continuously used for the first frequency and the second frequency (timer is running and allowed to continue to run when receiving a new Q, para.29-33), and the single timer continues without being reset in the case of redirecting the first frequency to the second frequency, or the second frequency to the first frequency (timer is running, then allowed to continue -- while determining state of RF Link based on new Q of a new channel/ frequency becoming available, para.29-33). 
	Therefore, it would be appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of using a single timer for detecting radio link failure in the cell -- wherein the single timer starts based on receiving a predetermined number of consecutive out-of-synch indications or on determining the synchronous error rate, and is allowed to continue to run --  in the method of redirecting/ switching a first frequency to a second frequency or the second frequency to the first frequency in the cell; thus  providing a user equipment with more opportunities to improve connection  and 

	Regarding claim 4, claim 4 is rejected for substantially same reason as applied to claim 1, except that claim 4 is in a method claim format.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Futaki, Kaikkonen, Kim, Lee, and Manepalli are all cited to show that using a single timer for detecting radio link failure in the cell -- wherein the single timer starts based on receiving a predetermined number of consecutive out-of-synch indications or on determining the synchronous error rate, and is allowed to continue to run --  in redirecting a first frequency to a second frequency or the second frequency to the first frequency in the cell – would provide a user equipment with more opportunities to improve connection  and maintain continuity of data transmission in a quick manner, as a result of efficiently detecting a radio link failure, similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
           

	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465